Exhibit 10.2

AMENDMENT TO EXCLUSIVE CHANNEL COLLABORATION AGREEMENT

This AMENDMENT TO THE EXCLUSIVE CHANNEL COLLABORATION AGREEMENT (the
“Amendment”) is effective as of June 29, 2016 (the “Amendment Effective Date”)
by and between INTREXON CORPORATION, a Virginia corporation with offices at
20374 Seneca Meadows Parkway, Germantown, MD 20876 (“Intrexon”) and ZIOPHARM
ONCOLOGY, INC., a Delaware corporation having its principal place of business at
1180 Avenue of the Americas, 19th Floor, New York, NY 10036 (“ZIOPHARM”).
Intrexon and ZIOPHARM may be referred to herein individually as a “Party” and
collectively as the “Parties.”

RECITALS

A. WHEREAS Intrexon and ZIOPHARM are parties to that certain Exclusive Channel
Collaboration Agreement, effective September 28, 2015 (the “Agreement”),
pursuant to which Intrexon appointed ZIOPHARM as its exclusive channel
collaborator for developing and commercializing certain products for the
prevention or treatment Graft vs Host Disease in humans; and

B. WHEREAS the Parties now mutually desire to amend the Agreement;

D. NOW, THEREFORE, the Parties agree to amend the terms of the Agreement as
provided below, effective as of the Amendment Effective Date.

 

1. GENERALLY

1.1 Capitalized terms present within this Amendment that are not proper names or
titles, that are nor conventionally capitalized, or that are not otherwise
defined within this Amendment shall have the meaning set forth in the Agreement
(as previously amended).

1.2 The Parties, in conjunction with and contemporaneously with this Amendment,
have entered into Preferred Stock Purchase Agreement of even date herewith (the
“Preferred Stock Agreement”).

 

2. AMENDMENT TO THE AGREEMENT

2.1 Profit Sharing on ZIOPHARM Sales. All references to “fifty percent (50%)” in
Section 5.2(a) of the Agreement are hereby amended to now read “twenty percent
(20%)”. For clarity, Section 5.2(b) of the Agreement is not amended under this
Amendment.

 

3. COMPENSATION

3.1 Payments from ZIOPHARM. In partial consideration for the amendments agreed
to herein by Intrexon, ZIOPHARM shall issue to Intrexon certain shares of
ZIOPHARM preferred stock in accordance with the terms and conditions of the
Preferred Stock Agreement. Provided that all closing conditions for delivery of
stock under the Preferred Stock Agreement that are within the reasonable control
of Intrexon have been satisfied or waived, the issuance of all shares under the
Preferred Stock Agreement in satisfaction of this Section 3.1 is a condition
subsequent to the effectiveness of this Amendment.



--------------------------------------------------------------------------------

4. MISCELLANEOUS

4.1 Full Force and Effect. This Amendment amends the terms of the Agreement and
is deemed incorporated into the Agreement. The provisions of the Agreement as
amended remain in full force and effect.

4.2 Entire Agreement. The Agreement, together with the Preferred Stock
Agreement, constitute the entire agreement, both written and oral, between the
Parties with respect to the subject matter hereof, and any and all prior
agreements with respect to the subject matter hereof, either written or oral,
expressed or implied, are superseded hereby, merged and canceled, and are null
and void and of no effect.

4.3 Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be an original and all of which together will constitute one
instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Intrexon and ZIOPHARM have executed this Amendment by their
respective duly authorized representatives as of the Amendment Effective Date.

 

INTREXON CORPORATION       ZIOPHARM ONCOLOGY, INC. By:  

/s/ Randal J. Kirk

      By:  

/s/ Laurence J. N. Cooper, M.D., Ph.D.

Name: Randal J. Kirk       Name: Laurence J. N. Cooper, M.D., Ph.D. Title: Chief
Executive Officer       Title: Chief Executive Officer

Signature Page to Amendment to Exclusive Channel Collaboration Agreement